Order filed, June 14, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00073-CV
                                 ____________

IN THE MATTER OF THE MARRIAGE OF FAYESHA JANEEN LOUISE
        JONES AND CHARLES DARNELL JONES, Appellant



                    On Appeal from the 306th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 15-FD-2661


                                     ORDER

      The reporter’s record in this case was due April 20, 2016. See Tex. R. App.
P. 35.1. On April 29, 2016, this court ordered the court reporter to file the record
within 30 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Lynnette Erskine, the substitute court reporter, to file the record
in this appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Lynnette Erskine does not timely file the record as ordered,
we will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM